Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 are pending in the instant application.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Amendments are noted and 35 USC 112 rejections are withdrawn.  The prior art fails to teach/suggest the amended limitations of the claims.  The closest prior art Moreno et al. (US Patent 10,826,775) and Hooda et al. (US 2020/0177503) discloses identifying SDN network paths (Moreno col. 3 line 1-27) and forwarding between ingress nodes of a virtual network (0084, 0092), but not the amended limitations of the independent claims.
Regarding independent Claim 1, the prior art fails to teach or suggest: receiving from the entity identification of the set of public cloud datacenters over which the virtual network should be defined;
identifying, for the identified set of public cloud datacenters, a set of network addresses associated with the SaaS providers;
generating, for each identified network address, a set of one or more network measurements for the set of public cloud datacenters, each network measurement related to a connection between one public cloud in the set of public cloud datacenters and a network element at a SaaS provider datacenter to which the network address is assigned; and
using the generated measurements to identify paths for machines of the entity to a set of SaaS provider machines through different ingress nodes of the virtual network., in combination with the remaining limitations of the claim.

Regarding independent Claim 9, the prior art fails to teach or suggest: A method of defining a set of paths to a set of SaaS providers for a virtual network defined over a set of two or more public cloud datacenters for an entity, the method comprising:
identifying a set of network addresses associated with the SaaS providers;
for each identified network address, generating a set of two or more network measurements for the set of public cloud datacenters, each network measurement related to a connection between one public cloud in the set of public cloud datacenters and a network element at a SaaS provider datacenter to which the network address is assigned; and
using the generated measurements to identify paths for machines of the entity to a set of SaaS provider machines through different ingress nodes of the virtual network., in combination with the remaining limitations of the claim.

Regarding independent Claim 11, the prior art fails to teach or suggest: identifying a set of public cloud datacenters that the entity has specified for the virtual network to span;
identifying, for the identified set of public cloud datacenters, a set of network addresses associated with the SaaS providers;
generating, for each identified network address, a set of one or more network measurements for the set of public cloud datacenters, each network measurement related to a connection between one public cloud in the set of public cloud datacenters and a network element at a SaaS provider datacenter to which the network address is assigned; and
using the generated measurements to identify paths for machines of the entity to a set of SaaS provider machines through different ingress nodes of the virtual network., in combination with the remaining limitations of the claim.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467